Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARK S. LENYO                                      GREGORY F. ZOELLER
South Bend, Indiana                                Attorney General of Indiana

                                                   JUSTIN F. ROEBEL
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Dec 20 2012, 9:18 am

                               IN THE                                                CLERK
                                                                                   of the supreme court,

                     COURT OF APPEALS OF INDIANA                                   court of appeals and
                                                                                          tax court




RONALD EDWARD MADISON,                             )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 71A04-1206-CR-332
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                             The Honorable Jerome Frese, Judge
                              Cause No. 71D03-1102-FD-131



                                       December 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
          Following a jury trial, Ronald E. Madison appeals his convictions of resisting law

enforcement, a Class D felony,1 and operator never licensed, a Class C misdemeanor,2

contending the evidence presented was insufficient to support his convictions.             We

affirm.

          On February 25, 2012, South Bend Police Officer Joseph Stitsworth was patrolling

in his marked police car and investigating a complaint of loud music. He observed a tan

Plymouth Acclaim playing loud music which had stopped in the middle of the street and

which had no working taillights. He pulled behind the vehicle and activated his overhead

lights to initiate a traffic stop. The driver drove off. Officer Stitsworth activated his siren

and pursued the vehicle. The chase lasted for several blocks. It ended when the sole

occupant of the vehicle jumped from the car, slipped and fell on the ice, and then fled on

foot. From a distance of nine or ten yards away, Officer Stitsworth identified Madison as

the occupant of the vehicle based upon more than twenty prior interactions that the

officer had with him in the preceding ten years. Officer Stitsworth exited his police car

and followed a single set of tracks in the snow to a residence. There, the officer ordered

the occupants of the residence to exit the house. The occupants included Madison who

was “breathing hard as if he had been running.” Tr. at 70.

          Madison was charged and convicted of resisting law enforcement and driving

without ever having a driving license. At trial, Officer Stitsworth testified to the above

facts and to the fact that Madison’s certified driving record indicated that Madison had an

          1
              See Ind. Code § 35-44.1-3-1(a), (b).
          2
              See Ind. Code § 9-24-18-1(a).

                                                     2
identification card but had never had a driver’s license. In addition, one of the occupants

of the house where Madison was arrested testified that Madison had been working on a

tan vehicle on the day of the incident and accounted for the whereabouts of all of the

home’s occupants except Madison at the time of the chase.

       Our standard of review regarding a claim of insufficient evidence to support a

conviction is well established: we neither reweigh the evidence nor assess the credibility

of the witnesses. Jones v. State, 783 N.E.2d 1132, 1139 (Ind. 2003). We may look only

to the evidence most favorable to the judgment and reasonable inferences therefrom and

will affirm if we conclude that evidence of probative value exists such that a reasonable

fact finder could find the elements of the underlying crime proven beyond a reasonable

doubt. Id.

       To support a conviction for resisting law enforcement, the State must prove

beyond a reasonable doubt that the defendant knowingly or intentionally fled “from a law

enforcement officer after the officer has, by visible or audible means, including the

operation of the law enforcement officer’s siren or emergency lights, identified himself or

herself and ordered the person to stop . . . .” Ind.Code § 35-44.1-3-1(a)(3). The offense

is a class D felony if the person uses a vehicle to commit the offense. I.C. § 35-44.1-3-

1(b)(1)(A).

       Here, Madison does not argue that the State did not present sufficient evidence

that the person driving the Plymouth Acclaim did not commit the offense. Rather, he

argues that the State did not prove that he was the person who was driving the vehicle.

Given our standard of review, however, the evidence is clearly sufficient to support the

                                            3
conviction. Officer Stitsworth testified that he had “[n]o question at all” that Madison

was the driver of the vehicle based upon more than twenty interactions over a ten-year

period. Weighing the credibility of witnesses and drawing inferences and conclusions

therefrom is within the exclusive province of the jury. See Taylor v. State, 681 N.E.2d

1105, 1111 (Ind. 1997).

      Affirmed.

MATHIAS, J., and CRONE, J., concur.




                                           4